Citation Nr: 0527453	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant has been recognized as the deemed valid 
surviving spouse of a deceased Filipino (the deceased) who 
died in April 1957, who had beleaguered service from December 
8, 1941, to April 9, 1942, was a prisoner of war (POW) of the 
Japanese Government from April 10, 1942, to June 5, 1942, was 
in no casualty status from June 6, 1942, to April 12, 1945, 
and was in the Regular Philippine Army (PA) service from 
April 13, 1945, to April 20, 1945.  This matter is before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated April 22, 2003, which vacated a September 2002 Board 
decision and remanded the case for additional development.  
The matter initially arose from an October 1999 rating 
decision by the Manila Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2003, the case was 
remanded to ensure full technical compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  While the 
appellant had a private attorney as her representative before 
the Court, and indicated in August 2003 that she wished the 
same representative in proceedings before the Board, the 
appellant has not submitted the proper forms designating such 
representation (despite the fact that VA informed her such 
were necessary).  Furthermore, the private attorney stated in 
a May 2003 letter that she is not the appellant's 
representative before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There are threshold matters which must be addressed in any 
case prior to adjudication of a claim on the merits.  Here, 
the first of these is whether the appellant is a proper 
claimant.  Review of the record reveals that in November 2000 
the RO determined that the appellant may be recognized as the 
surviving spouse of the deceased under the deemed valid rule, 
on the basis that the appellant, at the time of the marriage, 
had no knowledge that the deceased had a prior undissolved 
marriage.  While this determination addressed the issue 
involving the prior undissolved marriage of the deceased, it 
was silent as to problems raised by the appellant's 
subsequent relationship with TG, with whom she lived in a 
husband and wife relationship, i.e., whether that 
relationship was terminated.  

Second, VA must address the matter of whether there is a 
statutory bar to benefits in this case due to forfeiture.  
The record reveals that in March 1957, VA sent the deceased a 
letter pointing out that verification from official sources 
indicated that in conjunction with his 1956 application for 
benefits, he filed incorrect statements involving charges 
that had been filed against him for treason due to his 
occupation activities and the fact that he was gainfully 
employed under the Japanese during the occupation.  The 
deceased replied in a statement dated April 23, 1957, 
essentially indicating that he had been cleared of charges 
and that his activity with the Japanese was not of his own 
volition.  In a May 1957 letter, VA identified specific 
findings made during an investigation by the U.S. Army CIC in 
1945, (including the deceased's own statements before the CIC 
in 1945), which confirm his involvement with the occupying 
Japanese forces (wearing an arm band denoting his rank as 
Lieutenant, openly carrying a pistol, and acting as a 
confidential agent of a Japanese Colonel) and contradict his 
1956 and 1957 statements denying such pro-Japanese activity.  
A July 1957 memorandum shows that this matter was recommended 
for submission to the Committee on Waivers and Forfeitures 
for consideration of possible forfeiture of rights to further 
benefits in view of the deceased's false statements and 
evidence regarding his activities during the enemy 
occupation.  An October 1958 document indicates that the 
claims file was returned by the Board on Waivers and 
Forfeitures without any decision rendered since information 
of record shows that the deceased died on April [redacted], 1957.  
(It was noted that under the opinion rendered by the General 
Counsel in the case of [redacted], [redacted], no 
determination of the question of forfeiture is now required.)   
The Board has reviewed the text of this VA General Counsel 
Opinion, (found at 48 Op. Sol. 229, dated January 17, 1940).  
It states that "in those cases in which death has occurred 
before the question of forfeiture of rights is presented, 
forfeiture should not be found, except in those instances in 
which the fraud is clearly shown."  Here, it appears that 
fraud was clearly shown.  The determination regarding 
forfeiture was unresolved, as it was moot at the time.  It is 
not moot today.  VA must ascertain whether the deceased's 
fraudulent statements in conjunction with his 1956 
application for benefits and his treasonous activity during 
the Japanese occupation present a statutory bar to benefits.

Finally, turning to evidentiary matters, changes in VA law 
have expanded the list of disabilities that are presumed to 
be related to service in veterans who were former POWs.  Now, 
under 38 C.F.R. § 3.309(c), atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia) shall 
be service connected if manifest to a degree of disability of 
10 percent or more at any time after discharge even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  Because of this change in law, evidence 
not critically analyzed in prior decisions must be addressed 
at this time.  While the deceased's April 1957 death 
certificate indicated that the cause of his death was 
undetermined, an August 1958 record (on stationary from the 
Office of the Treasurer, Municipality of Cuenea, Province of 
Batangas, Republic of the Philippines) identified the cause 
of death as "Undetermined (acute cardiac failure)".  
Remarks at the end of the document were as follows:  "Body 
embalmed, acute cardiac failure, pulmonary edema and 
congestion, marked Fibrocaseous tuberculosis involving lungs, 
apical Hypertrophy and dilatation, heart, marked."  While 
the 1958 document indicated that this data came from 
"records of DEATHS on file at this office", there has been 
no determination (or even discussion) as to whether this 
information was based on medical evidence or upon some other 
source.  Clarification of the source of this information, and 
perhaps follow-up is necessary.
Despite the fact that this case was previously remanded, 
because the change in law made pertinent matters that were 
previously moot, further development regarding the threshold 
matters discussed above is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The RO should address in full the 
matter of whether the appellant is a 
proper claimant for the benefit sought.  
Specifically the RO should also address 
whether any marital relationship the 
appellant entered into after the passing 
of the deceased in 1957 precludes her 
being recognized as his surviving spouse.  
Any necessary development action, 
including field examination or the 
procurement of records, should be 
undertaken.

2.  The RO should make a determination as 
to whether fraudulent statements the 
deceased submitted in conjunction with 
his 1956 application for benefits, and 
treasonous activity the deceased engaged 
in during the Japanese occupation present 
a statutory bar to benefits, i.e., 
requires a forfeiture determination.  

3.  The RO should undertake a field 
examination to obtain documentation 
involving records pertinent to the 
appellant's claim.  Specifically, the 
field examiner should determine the basis 
for the data reported on the August 1958 
record from the Office of the Treasurer, 
which appears to indicate that the 
deceased's cause of death may have had a 
cardiac component.  If the basis for this 
data was medical evidence, copies should 
be obtained, with authenticity certified.      
4.  The RO should then readjudicate the 
claim regarding whether new and material 
evidence was received to warrant 
reopening of the appellant's claim.  If 
the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The purposes of this remand are to address threshold matters 
that have become pertinent as a result of recent change in 
law, to complete the record, and to ensure due process.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


